                          IN TilE UNITED STATES DISTRICT COURT
                      FOR TilE EASTERN DISTRICT OF NORTH CAROLINA
                                     EASTERN DIVISION
                                       No. 4:19-CV-5-D

LARRY SQUIRES,                              )
                                            )
                           Plaintiff,       )
                                            )
                 v.                         )                     ORDER
                                            )
:MERIT SYSTEMS PROTECTION                   )
BOARD and UNITED STATES                     )
DEPARTMENT OF NAVY,                         )
                                            )
                           Defendants.      )

       On January 3, 2019, Larry Squires ("Squires" or ''plaintiff''), appearing pro se, filed a motion

to proceed in forma pauperis with this court [D.E. 1]. On January 7, 2019, Squires filed a petition

for review [D.E. 4]. On January 14, 2019, the court referred the matter to Magistrate Judge Numbers

for a memorandum and recommendation on the plaintiff's motion to proceed in forma pauperis and

for a frivolity review [D.E. 5]. On January 14, 2019, Magistrate Judge Numbers issued a

memorandum andrecommendation("M&R") and recommended denying Squires's motion to proceed

in forma pauperis [D.E. 6]. On January 18,2019, Squires paid the court's filing fee. OnJanuary22,

2019, Squires filed a notice of appeal [D.E. 7].

       The court ADOPTS the conclusions in the M&R Squires's application to proceed in forma

pauperis [D.E. 1] is DENIED. The clerk shall issue the summonses prepared by Squires [D.E. 1-3].

Squires shall effect service for each named defendant in accordan~ with the Federal Rules of Civil

Procedure. See Fed. R. Civ. P. 4.

       SO ORDERED. This .14-"day of January 2019.
